
	
		I
		111th CONGRESS
		1st Session
		H. R. 4120
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Latham (for
			 himself, Mr. King of Iowa,
			 Mr. Terry,
			 Mr. Luetkemeyer,
			 Mrs. Bachmann,
			 Mr. Johnson of Illinois,
			 Mr. Blunt,
			 Ms. Jenkins,
			 Mr. Burton of Indiana,
			 Mr. Tiahrt,
			 Mr. Shimkus,
			 Mr. Moran of Kansas,
			 Mr. Roskam,
			 Mr. Fortenberry,
			 Mr. Sensenbrenner, and
			 Mr. Kline of Minnesota) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit the transfer of individuals detained at
		  Guantanamo Bay, Cuba, to facilities in Midwestern States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Keep
			 Terrorists Out of the Midwest Act.
		2.Prohibition on
			 transfer of individuals detained at Guantanamo Bay, Cuba, to facilities in
			 Midwestern States
			(a)ProhibitionNo individual detained by the United States
			 at Naval Station, Guantanamo Bay, Cuba, may be—
				(1)transferred to or
			 housed in a facility located in a Midwestern State; or
				(2)prosecuted or
			 tried for any offense against the United States in any Midwestern State.
				(b)Midwestern State
			 definedFor the purposes of
			 this Act, the term Midwestern State means Iowa, Illinois,
			 Minnesota, Missouri, Arkansas, South Dakota, North Dakota, Wisconsin, Indiana,
			 Nebraska, and Kansas.
			
